—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about February 21, 1997, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him with the New York State Division for Youth for 18 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. The search in question was based on information supplied by a registered, reliable confidential informant. The court’s denial of appellant’s request for a Darden hearing (People v Darden, 34 NY2d 177) to determine whether the informant in fact existed was an appropriate exercise of the court’s discretion (see, People v Adrion, 82 NY2d 628, 636; People v Fulton, 58 NY2d 914). Appellant did not make a showing sufficient to raise a question as to the informant’s existence and the hearing court was able to satisfy itself as to the informant’s existence as a result of
*321the detailed testimony of the warrant application affiant (see, People v Ferron, 248 AD2d 962, Iv denied 92 NY2d 879; People v Christian, 248 AD2d 960, Iv denied 91 NY2d 1006). We further find that appellant received meaningful representation by counsel at the suppression hearing (see, People v Benevento, 91 NY2d 708, 713-714). Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.